Cite as 2013 Ark. 473

                SUPREME COURT OF ARKANSAS
                                      No.   CV-13-399

CHRISTOPHER CORDERO                              Opinion Delivered November 20, 2013

                  APPELLANT
                                                 APPEAL FROM THE LONOKE
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. JV2010-288]

ARKANSAS DEPARTMENT OF                           HONORABLE BARBARA ELMORE,
HUMAN SERVICES AND J.C., A                       JUDGE
MINOR
                     APPELLEES                   WRIT OF CERTIORARI ISSUED.



                                       PER CURIAM

       This is an appeal from an order entered by the Lonoke County Circuit Court denying

Appellant Christopher Cordero’s motion for indigency for purposes of appeal pursuant to

Arkansas Supreme Court Rule 6-9(b)(2) following a termination of his parental rights. We

have previously granted a motion to supplement the record, and a writ was issued to the

circuit clerk of Lonoke County Circuit Court to supplement the record. Because the circuit

clerk has failed to comply with the writ, and due to the expedited nature of dependency-

neglect appeals, we issue a writ of certiorari to the clerk of the Circuit Court of Lonoke

County to complete and file a certified supplemental record with our clerk within five days

from the date of this per curiam.

       On August 6, 2013, appellant filed a motion to supplement the record asking that the

record be supplemented with a portion of the January 8, 2013 termination hearing that the

circuit court relied upon in denying indigency, the motion for indigency, and the affidavit of
                                     Cite as 2013 Ark. 473

financial means. On September 5, 2013, this court granted the motion, and a writ of certiorari

was issued to the circuit clerk and court reporter returnable within thirty days. Although the

writ was returned on October 7, 2013, and is certified by the circuit clerk, the supplemental

record fails to include the motion for indigency or the affidavit of financial means.

       In light of the circuit clerk’s noncompliance with our previous order and the expedited

nature of dependency-neglect appeals, we issue another writ of certiorari to the Circuit Court

of Lonoke County to complete the record, returnable within five days from the date of this

per curiam. In addition to the motion for indigency and the affidavit of financial means, the

circuit court should include any response to the motion for indigency in the supplemental

record. Appellant is directed to file a substituted brief on appeal within five days of the lodging

of the supplemental record.

       Writ of certiorari issued.




                                                2